Citation Nr: 0306498	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-08 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1992, for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

This case was previously before the Board in December 1998, 
at which time it was remanded to allow the RO to schedule the 
veteran for a Travel Board hearing.  The veteran subsequently 
requested a personal hearing before the RO in lieu of a 
Travel Board hearing.  This was held in February 1999 and a 
transcript of the hearing testimony has been associated with 
the claims file.

Subsequently, the case was again before the Board in October 
2000, at which time it was remanded for additional 
development.  This development has been completed and the 
case is now ready for adjudication.  


FINDINGS OF FACT

1.  By rating dated in April 1993, the RO increased the 
rating for the veteran's PTSD from 70 percent to 100 percent 
effective from September 16, 1992.  

2.  The veteran was notified of this rating action and 
apprised of his appellate rights in a letter dated in April 
1993.

3.  The veteran first indicated his disagreement with the 
assigned effective date of September 16, 1992, no earlier 
than January 1997.

4.  The veteran has not presented a valid claim of clear and 
unmistakable error (CUE) as to the April 1993 RO decision 
which assigned September 16, 1992, as the effective date for 
a 100 percent rating for PTSD.


CONCLUSION OF LAW

The unappealed April 1993 rating decision assigning an 
effective date of September 16, 1992, for the award of a 100 
percent rating for PTSD is final.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was released from service in 
December 1969 and he filed his initial application for 
compensation in September 1985.  By a rating dated in May 
1986, the RO established service connection for PTSD, rated 
30 percent disabling, effective from the date the veteran's 
claim was received in September 1985.  The veteran did not 
appeal from this decision.

By a rating dated in July 1988, the RO confirmed and 
continued the 30 percent rating for PTSD.  The veteran did 
not appeal this decision.

In November 1990, the veteran requested an increased 
disability rating for his PTSD.  In March 1991 the RO denied 
the veteran's claim.  The veteran did not appeal this 
decision.

In a statement dated in December 1991 the veteran stated that 
he felt that his PTSD had become more severe and he requested 
a re-evaluation of this disorder.  

In a VA examination in February 1992 the veteran reported an 
increase in severity of his PTSD.  He thought that it may 
have been brought on by the Desert Storm War.  He was living 
at his mother's home with his second spouse and 3 children.  
He was working in housekeeping at the VAMC.  The examiner 
noted the veteran was in obvious distress throughout the 
interview.  He was quite anxious and fidgety with frequent 
nervous movements.  He had poor eye contact although he was 
alert and oriented, but clearly anxious, depressed and on the 
verge of tears.  He had great difficulty talking about 
specific memories that he re-experienced, which obviously 
pained him greatly to talk about.  He had to be repeatedly 
questioned to develop the thoughts he wished to express.  
Affect was constricted, mood was moderately to significantly 
depressed with significant anxious overlay.  He denied 
suicidal ideation but indicated that when he drank and drove 
that was as good as trying to hurt himself.  He denied 
homicidal ideation but frequently got angry with people at 
work.  He denied any frank hallucinations or delusions, and 
memory was intact.  The veteran had clear symptoms of PTSD, 
chronic, severe.  At best as could be determined his 
condition had worsened over the past year.  The examiner 
could not determine if medications really helped or not, or 
whether he never gave them a chance.  He remained competent 
for VA purposes.  The diagnoses were: PTSD, chronic, severe; 
and episodic alcohol abuse. 

By a rating dated in March 1992, the RO increased the rating 
for the veteran's PTSD from 30 percent to 70 percent 
effective from December 17, 1991.  In making that 
determination the RO noted that the increased rating was 
effective from the date of the reopened claim inasmuch as the 
treatment records when considered with the prior VA 
examination in January 1991 did not establish a clear date 
from which the PTSD symptoms were exacerbated.  The veteran 
did not appeal this decision.

In a statement received on September 16, 1992, the veteran 
stated that his PTSD was "now more severe than before."  He 
again requested that his PTSD be re-evaluated.  

In a VA examination in February 1993, the examiner noted that 
the medical records were reviewed prior to examination.  The 
veteran continued to function at a very low level since the 
last VA examination.  He was still employed at the VAMC where 
he had worked for 4 years.  He has had no hospital stays.  He 
used up his sick leave and his pay was now docked when he 
left work early.  The examiner noted the veteran had severe 
combat stress and continuing PTSD symptoms of a major nature.  
He agreed with a psychologist's evaluation that suggested 
surprise that the veteran was still functioning sufficiently 
well to keep a job.  The examiner opined that he was given a 
great deal of latitude to complete his tasks and keep him on 
the job.  He had no friends, and it sounded like he and his 
wife and children also had very little relationship.  He 
seemed quite depressed as well.  The diagnoses were PTSD:  
major depression, recurrent moderate: and alcohol abuse, 
currently maintaining sobriety.  

By a decision dated in April 1993, the RO increased the 
rating for the veteran's PTSD from 70 percent to 100 percent 
effective from September 16, 1992.  The veteran was notified 
of this decision by a letter dated April 27, 1993.  The 
veteran voiced no disagreement with the effective date 
assigned for the 100 percent rating during the following 
year.

In a statement dated in January 1997, almost 4 years after he 
had been notified of the grant of the September 16, 1992 
effective date for the 100 percent rating, the veteran 
stated, "I feel that my effective date for my 100% for post 
traumatic stress disorder should be back dated to 18 
September 1985 when I was awarded 30 percent for post 
traumatic stress disorder.  I should have been 100% at that 
time." 

The Board remanded this claim in December 1998 to schedule a 
Travel Board hearing.  The veteran subsequently requested a 
personal hearing in lieu of a Travel Board hearing.

At a personal hearing at the RO in February 1999, the veteran 
testified that he suffered from PTSD since returning from 
Vietnam and on that basis service connection should be 
granted to the day after release from active service.  

In a supplemental statement of the case dated in February 
1999, the RO hearing officer noted that the veteran had been 
notified of the April 1993 rating decision which established 
September 16, 1992, as the effective date and he had not 
appealed that decision within one year.  The hearing officer 
noted that neither the veteran nor his representative had 
alleged CUE in the April 1993 decision, and that no CUE was 
evident on review.

The case was again before the Board in October 2000.  At that 
time the Board noted that the veteran had indicated that VA 
medical records dated prior to September 1992 which would 
show that the was entitled to a 100 percent rating for PTSD 
prior to September 16, 1992 were available but not in the 
claims folder or considered by the RO at the time of the 
April 1993 decision.  The Board noted that pursuant to Bell 
v. Derwinski, 2 Vet. App. 611 (1992), VA medical records 
which are in existence are constructively of record and the 
failure of the RO to consider any such pertinent records 
might constitute CUE, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  Consequently, the Board remanded the 
case to ensure that the medical records in the claims folder 
at the time of the April 1993 decision were complete.  In 
this remand, the Board pointed out that because the veteran 
did not timely appeal the April 1993 decision, that decisions 
became final and binding, and cannot be changed unless the 
veteran is able to demonstrate CUE.

Upon remand, the RO obtained copies of complete VA medical 
records for the veteran from January 1986 until March 2001.  
A comparison of these records with the records in the claims 
folder at the time of the April 1993 decision reflects that 
all pertinent VA medical records were in the claims folder at 
the time of the April 1993 decision.

Analysis.  An appeal consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In 
order to be timely, a notice of disagreement must be filed 
within one year from the date that the agency of original 
jurisdiction mailed the notice of determination.  See 38 
C.F.R. § 20.302.

In the present case, as to the April 1993 decision, the Board 
notes that the veteran is not shown to have expressed 
disagreement with that rating action until January 1997, 
almost 4 years following the date that he was notified of 
that decision. Therefore, since he did not enter a timely 
appeal, the April 1993 decision is final.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  In this case, in January 1997, the veteran filed a 
claim stating that he wished to re-open his claim for an 
earlier effective date for the 100 percent rating for his 
PTSD.  The veteran essentially argues that his PTSD symptoms 
have not changed and were severe enough since his release 
from service to have warranted a 100 percent rating.  In 
October 1997, the RO denied the claim, which it characterized 
as a claim for an earlier effective date.

Despite the RO's denial of this claim in October 1997 as a 
straightforward claim for an earlier effective date, the RO's 
April 1993 decision on this issue is final.  The Board must 
therefore consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Section 5110(a) of 38 U.S.C.A. provides that the effective 
date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  See also 38 C.F.R. § 3.400 (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the relevant language of 38 U.S.C.A. 
§ 5110(a) means that an award granted on a reopened claim 
will be effective no earlier than the date that the claim for 
reopening was filed.  See Sears v. Principi, 16 Vet. App. 244 
(2002); Lapier v. Brown, 5 Vet. App. 215, 216-17 (1993); 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994).  Thus, even if the veteran had 
submitted "new and material" evidence regarding his claim, 
the effective date for the grant of the 100 percent rating 
for PTSD could never be earlier than the date the RO received 
that claim to reopen, i.e., January 1997.  Therefore, absent 
CUE, there is no factual or legal basis upon which this 
appellant could obtain the remedy he seeks.  An effective 
date earlier than September 16, 1992, cannot be assigned 
unless the veteran is able to demonstrate CUE in the April 
1993 decision.  See 38 C.F.R. § 3.105(a) which provides that 
previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.

The Court has held that for CUE to exist:

(1) "either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  In 
order for there to be a valid claim of CUE, the veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 
(1996).  The veteran must provide some degree of specificity 
as to what the alleged error is, and, unless it is the kind 
of error that, if true, would be CUE on its face, "persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error." Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); see also Bustos v. West, 
179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (adopting this 
Court's interpretation of 38 C.F.R. § 3.105).

As noted above, the veteran indicated that pertinent VA 
medical records in existence at the time of the April 1993 
rating decision were not in the claims folder and considered 
by the RO.  Pursuant to the Court's holding in Bell, supra, 
VA medical records which are in existence are constructively 
of record and the failure of the RO to consider any such 
pertinent records might constitute CUE.  Consequently, the 
Board remanded the case to ensure that the medical records in 
the claims folder at the time of the April 1993 decision were 
complete.  Upon remand, the RO obtained copies of complete VA 
medical records for the veteran from January 1986 until March 
2001.  A comparison of these records with the records in the 
claims folder at the time of the April 1993 decision reflects 
that all pertinent VA medical records were in the claims 
folder at the time of the April 1993 decision.

The record does not reflect that the veteran has presented 
any other contention as to CUE in the April 1993 rating 
decision with the specificity required by law.  The Board 
provided the veteran with the pertinent regulations regarding 
finality and CUE in the October 2000 remand, and invited him 
to submit further information and argument to support his 
claim.  The veteran is essentially requesting the Board to 
review and reweigh the evidence.  The veteran has failed to 
provide assertions of CUE with respect to the April 1993 
decision.  Therefore, the Board has been provided with no 
basis to revisit that decision.  

Accordingly, the Board must conclude that there is presently 
no legal basis for assigning a 100 percent rating the 
veteran's PTSD prior to September 16, 1992.  Thus, the claim 
for an earlier effective date must be denied by operation of 
law.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.105, 3.400.  The 
Court has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board should be terminated because of absence of legal merit 
or the lack of entitlement under the law.  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  See 38 U.S.C.A. § 7104(c).  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002), went into effect.  However, the Court has held 
that the VCAA is not applicable to CUE matters.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).


ORDER

Entitlement to an effective date earlier than September 16, 
1992, for a 100 percent evaluation for PTSD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

